Citation Nr: 0508040	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-11 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
as secondary to exposure to herbicides, to include Agent 
Orange.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for bilateral lower 
extremity neuropathy, claimed as secondary to diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had verified active service from June 1976 to 
October 1979.  He also had 19 years, eight months of prior 
active service.

This appeal arose from an October 2002 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.


FINDINGS OF FACT

1.  Diabetes mellitus was not present in service or to a 
compensable degree within one year of his separation from 
service, and it is not related to exposure to herbicides, to 
include Agent Orange.

2.  Hypertension was not present in service or to a 
compensable degree within one year of separation from 
service.

3.  CAD was not present in service or to a compensable degree 
within one year of separation from service.

4.  Bilateral lower extremity neuropathy was not present in 
service or to a compensable degree within one year of 
separation from service.




CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.307, 3.309, 3.313(a) 
(2004).

2.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been so incurred, and is 
not related to a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.307, 3.309, 3.310(a) (2004).

3.  CAD was not incurred in or aggravated by service, may not 
be presumed to have been so incurred, and is not related to a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.307, 3.309, 3.310(a) (2004).

4.  Bilateral lower extremity neuropathy was not incurred in 
or aggravated by service, may not be presumed to have been so 
incurred, and is not related to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.307, 
3.309, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).  VA must make reasonable 
efforts to assist the claimant in obtaining the relevant 
evidence, except that VA is not required to assist if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and 
(2) (West 2002); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2004).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).

After a review of the claims file, the Board determines that 
the duties noted above have been satisfied.  The veteran was 
sent a "VCAA notice" letter in October 2001.  This informed 
him of the evidence that was needed to substantiate his 
claims and informed him of who was responsible for obtaining 
that evidence.  He was also provided with a statement of the 
case in April 2003, which included the relevant laws and 
regulations.  Finally, the private treatment records that he 
referred to as pertinent were obtained and associated with 
the claims folder.  He was also afforded a VA examination in 
November 2001.  Therefore, it is found that the duties 
imposed by the 38 U.S.C. 5103(a) and 5103A have been met in 
this case, and the Board will proceed to the merits of the 
case.




Applicable laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

Where a veteran has served for 90 days or more during a 
period of war and cardiovascular disease, to include 
hypertension, diabetes mellitus, or other organic diseases of 
the nervous system become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2004).

The Veteran's Education and Benefits Expansion Act of 2001, 
§ 201 (2001) provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam 
Era.  See 38 C.F.R. § 3.307(a)(6)(iii) (2004).  "Service in 
Vietnam" includes service in the waters off-shore and 
service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a) (2004).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual background

The veteran's service records show that he had extensive 
service aboard the USS Hornet off the shores of Vietnam 
between November 1968 and April 1969.  There is, however, no 
evidence that indicated that this service included duty or 
visitation in Vietnam.  His service medical records do not 
show any treatment for or diagnoses of diabetes, 
hypertension, CAD, or neuropathy of the lower extremities.  
Numerous physical examinations conducted between 1952 and 
1979 were all within normal limits.  At the time of the 
retirement examination performed in July 1979, his glucose 
was 88, a chest x-ray was negative and his blood pressure was 
122/74.  He proffered no complaints concerning these 
disorders.

The veteran then submitted private outpatient treatment 
records spanning the period from 1985 to 2001.  These 
suggested findings of diabetes and hypertension in the late 
1980's.  He underwent a single vessel bypass in 1995.  In 
April 1999, he had stated that he had a twin brother that had 
both peripheral vascular disease and diabetes.  In April 
2000, he stated that his brother and father both had CAD.  

The veteran was examined by VA in November 2001.  No records 
were available for review.  He denied any family history of 
diabetes or CAD.  The examination noted that he had diabetes, 
which was a cardiac risk factor, and that this former disease 
had been present for approximately 7 to 8 years.  
Hypertension had also been present for roughly the same 
period of time.  It was noted that he had smoked for 30 
years, but that he had quit in 1980.  The EKG showed a normal 
sinus rhythm with PAC's.  The impression was CAD with status 
post coronary artery bypass graft and several angioplasties 
and diabetes mellitus with history of neuropathy.

A special diabetes and hypertension examination was also 
conducted.  The veteran noted during this examination that he 
had been a steam engineer aboard the USS Hornet off the coast 
of Vietnam in 1969.  He stated that he had not been involved 
in handling or spraying any herbicides and denied having been 
directly sprayed on.  He also did not know if he had been in 
an area that had been recently sprayed and he denied drinking 
any contaminated water.  He stated that elevated blood 
pressure readings had been found in 1985 and elevated blood 
sugar levels had been found in 1987.  At the time of the 
examination, his blood pressure ranged between 120/70 and 
130/70.  His heart displayed a normal sinus rhythm and he had 
good peripheral pulses.  There were no sensory deficits 
noted, although he complained of a tingling sensation in the 
toes.  The diagnoses were diabetes uncontrolled with 
neuropathy to the toes and hypertension, well controlled, 
which was most likely aggravated by diabetes mellitus.


Analysis

After a careful review of the evidence of record, it is found 
that entitlement to service connection for diabetes mellitus, 
hypertension, CAD and bilateral lower extremity neuropathy is 
not warranted.  The veteran has alleged that he suffered from 
diabetes mellitus due to exposure to herbicides, namely Agent 
Orange, during service in Vietnam.  However, while the 
veteran did serve off the shore of Vietnam, there is no 
indication that this service involved duty or visitation in 
Vietnam.  Therefore, the Board cannot presume that any 
exposure to herbicides took place.  Moreover, during the 
November 2001 VA examination, the veteran denied being 
involved in handling or spraying of herbicides.  
Significantly, he stated that he had never been directly 
sprayed on and could not recall having been in an area where 
recent spraying had occurred.  Because exposure cannot be 
presumed, it cannot be found that his later development of 
diabetes mellitus is related to herbicide exposure in 
service.

It also cannot be found that any of the disorders claimed by 
the veteran had their onset during service or had manifested 
to a compensable degree within one year of his discharge from 
service.  The service medical records are silent as to any 
complaints of or treatment for diabetes, hypertension, CAD, 
or neuropathy of the lower extremities.  Rather, the evidence 
of record indicates that these disorders did not manifest 
until the mid- to late-1980's.  Therefore, service connection 
cannot be awarded on either a direct or a presumptive basis.

Finally, the veteran has alleged that his hypertension, CAD, 
and lower extremity neuropathy is related to his diabetes 
mellitus.  The VA examiner had stated that his hypertension 
was likely aggravated by his diabetes.  However, because the 
diabetes mellitus has not been service-connected, service 
connection for hypertension, CAD, and bilateral lower 
extremity neuropathy on a secondary basis cannot be granted.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for service 
connection.  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for CAD is denied.

Service connection for bilateral lower extremity neuropathy 
is denied.



	                        
____________________________________________
	Frank J. Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


